Citation Nr: 0124909	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  01-05 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rate of pension based on need for 
regular aid and attendance of another person or based on 
housebound status.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to July 
1956.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a May 2001 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran appeared before a hearing 
officer at a hearing at the RO in June 2001.


FINDINGS OF FACT

1.  The veteran has been rated totally disabled for pension 
purposes since 1992 on account of individual unemployability.  
His disabilities include duodenal ulcer disease/hiatal hernia 
without gastroesophageal reflux, paravertebral myositis with 
osteoarthritis and spondylosis, chronic obstructive pulmonary 
disease, generalized degenerative joint disease and bilateral 
hearing loss.  None of his disabilities are individually 
rated at the 60 percent or higher level.

2.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

3.  It is not shown by the evidence that the veteran is 
bedridden or that he is unable to dress/undress himself, keep 
himself clean, feed himself, or attend to the wants of nature 
without the care and assistance of another person on a 
regular basis.

4.  The veteran does not have a single permanent disability 
ratable at 100 percent disabling, and it is not shown that by 
his disabilities he is substantially confined to his dwelling 
or immediate premises.



CONCLUSION OF LAW

The criteria for payment of an increased rate of pension by 
reason of need of the regular aid and attendance of another 
person and/or by reason of the being housebound due to 
disabilities have not been met.  38 U.S.C.A. §§ 1502, 1521, 
5100 et. seq. (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.351, 
3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An increased rate of pension is payable to a veteran who 
needs regular aid and attendance.  38 U.S.C.A. § 1521(d), 
(e); 38 C.F.R. § 3.351(a)(1).  A veteran is in need of 
regular aid and attendance if he is helpless or is so nearly 
helpless as to require the regular aid and attendance of 
another person.  The criteria for establishing the need for 
aid and attendance include consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
whether the veteran is a patient in a nursing home because of 
mental or physical incapacity; or whether the veteran 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. 
§ 1502(b); 38 C.F.R. § 3.351(b), (c).

Under the provisions of the aforementioned section 3.352(a), 
the criteria include the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances with the aid of 
another; inability to feed himself; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
under this section.  For the purposes of this section, 
"bedridden" constitutes a condition which through its 
essential character actually requires that an individual 
remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed bedrest for a 
lesser or greater portion of the day will not suffice.  It is 
only necessary that the evidence establish he is so helpless 
as to need regular aid and attendance not that there be a 
constant need.

The United States Court of Appeals for Veterans Claims 
(Court) has held that although the veteran need not show all 
of the disabling conditions identified in 38 C.F.R. 
§ 3.352(a) to establish entitlement to aid and attendance, it 
is logical to infer there is a threshold requirement that 
"at least one of the enumerated factors be present."  Turco 
v. Brown, 9 Vet. App. 222, 224 (1996).

An increased rate of pension also is payable where the 
veteran has a single permanent disability rated as 100 
percent under the Schedule for Rating Disabilities (not 
including, as in this case, ratings based upon 
unemployability under 38 C.F.R. § 4.17) and, (1) he or she 
has additional disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) he or she is permanently housebound by reason of 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined to his/her dwelling and 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. 
§§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d)(1), (2).

In this case, the veteran has contended that he is in need of 
regular aid and attendance and/or is housebound.  He 
testified that even though he lives alone, can attend to the 
needs of nature, prepare his own meals without assistance 
from another person, and is not blind or bedridden, his 
physical condition renders him essentially housebound as he 
has a great deal of difficulty getting out of the bed in the 
morning due to multiple aches and pains in his joints and he 
is forgetful.

After a review of the record, the Board concludes that a 
preponderance of the relevant and probative evidence in this 
case is against the claim of entitlement to an increased rate 
of pension benefits for regular aid and attendance.  Although 
the Board recognizes that the veteran suffers from a number 
of medical conditions, to include duodenal ulcer 
disease/hiatal hernia without gastroesophageal reflux (rated 
20 percent disabling), paravertebral myositis with 
osteoarthritis and spondylosis (rated 20 percent disabling), 
chronic obstructive pulmonary disease (rated 10 percent 
disabling), generalized degenerative joint disease (rated 20 
percent disabling) and bilateral hearing loss (rated 10 
percent disabling), the criteria for granting special monthly 
pension benefits for regular aid and attendance are quite 
specific.  

The medical findings recently reported on a November 2000 VA 
aid and attendance (A&A) examination do not reflect the 
examiner's opinion that the veteran is bedridden or that he 
is unable to take care of his personal needs (dressing, 
bathing, going to the bathroom, eating).  The other recent 
medical records, VA progress notes dated from May to December 
2000 and the report of a March 2001 VA respiratory 
examination, also do not show that the veteran needs the 
regular assistance of another person.  Moreover, a 1998 VA 
A&A examination was similarly negative for findings showing 
that the veteran was bedridden or in need of regular aid and 
attendance within the meaning of the law and VA regulations.  
By all accounts of record, the veteran lives in his own home 
and does not require regular assistance from another person 
for his daily living needs.  Likewise, the medical evidence 
of record does not establish that he requires the frequent 
need of adjustment of a special prosthetic or orthopedic 
appliance which by reason of his disabilities cannot be done 
without the aid of another.  Additionally, it is not shown 
that he has a mental or physical impairment which requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  Moreover, the 
veteran has not contended or demonstrated that he has a 
visual impairment to the extent that he is blind or nearly 
blind, or that he is a patient living in a nursing home.

As noted above, the criteria for regular aid and attendance 
contemplate the need for regular personal health care 
services.  The evidence of record simply does not show that 
the veteran's disabilities debilitate him to the extent that 
he requires the regular aid and attendance of another person 
as specified by the criteria in 38 C.F.R. §§ 3.351(b), (c), 
3.352(a).  Accordingly, the veteran does not qualify for an 
increased rate of pension based on the need for regular aid 
and attendance.

Further, for consideration of increased pension at the 
housebound rate, the veteran must have a 100 percent rating 
under Rating Schedule for a single permanent disability 
without resort to unemployability under 38 C.F.R. § 4.17.  It 
is clear from the record that none of the veteran's 
disabilities is 100 percent disabling under the schedular 
criteria; in fact he does not have a single disability rated 
above the 20 percent level.  In addition, while he claims 
that he is confined to his house, it is simply not 
corroborated by any objective lay or medical evidence that he 
is "substantially" confined to his home and immediate 
premises due to his disabilities to such an extent that it is 
reasonably certain that his resultant confinement caused by 
these disabilities will continue through his lifetime.  The 
multiple A&A examination reports and other medical reports in 
the file are equivocal in this regard.  While these reports 
clearly show that the veteran has limitations due to his 
disabilities, none of these medical records document that he 
is permanently housebound by reason of his disabilities.  
Moreover, by reason of his own sworn hearing testimony of 
June 2001, he is not housebound within the meaning of the law 
and VA regulations; specifically, he testified that he leave 
his house on his own, drive his own car, go to a local fast 
food restaurant near his house for a meal, etc.  It is clear 
to the Board that the law and regulations require a 
substantially greater degree of true housebound status to 
award special monthly pension.  It must be shown by competent 
evidence that he is "permanently housebound" due to his 
disabilities, and in this case, the medical evidence as well 
as his own testimony fails to establish that he is, in fact, 
housebound for pension purposes.  For these reasons, the 
Board concludes that the veteran's disabilities do not at 
this time debilitate him to the extent that he is housebound 
as specified by the criteria in 38 C.F.R. § 3.351(f).  
Accordingly, the veteran does not qualify for payment of an 
increased rate of pension based on housebound status.

As the Board has found a preponderance of the relevant 
evidence is against this claim, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 C.F.R. § 3.102 (2001).

With respect to the issue addressed above, the Board finds 
that notwithstanding the recent amendments to 38 U.S.C. 
enacted by the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5103 and 5103A), and implementing regulations 
published in August 2001, see 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)), no undue prejudice to the veteran is evident by 
the Board's disposition herein.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Regarding the VCAA's "duty to notify" 
provisions, the Board finds that the RO's March 2001 
development/notice letter, May 2001 rating decision and June 
2001 statement of the case furnished to the veteran in 
connection with this appeal provided sufficient notice of the 
kind of information he would need to substantiate his claim 
for the benefits sought.  Additionally, the veteran requested 
and presented testimony at a hearing at the RO in June 2001.  
Furthermore, with respect to the duty to assist, there is no 
indication from the veteran that there is any outstanding 
evidence which would be specifically relevant to the issue 
discussed above: increased rate of pension based on regular 
aid and assistance of another person/housebound status.

Hence, a remand to obtain additional medical evidence and/or 
a new examination is not deemed necessary in light of the 
fact that recently dated examination reports are sufficient 
to decide whether he is entitled to an increased rate of 
pension based on the specific criteria set forth by law and 
regulations, as fully discussed above.  Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in law does not dictate an unquestioning, blind adherence in 
face of overwhelming evidence in support of result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
veteran).  Unnecessary development along these lines would 
include a remand to obtain the past treatment records and/or 
Social Security Administration records, which, even if they 
showed past treatment/evaluation for the disabilities rated 
for pension purposes, would not be deemed necessary in light 
of the fact that recent VA A&A examination reports are more 
probative to the question of whether the veteran currently is 
in need of special monthly pension based on the specific 
criteria set forth by law and regulations, as fully discussed 
above.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Accordingly, further delay to 
obtain past treatment records for this claim is not 
warranted.

For these reasons, the Board finds that VA has satisfied its 
duties to inform and assist the veteran in this case, and 
therefore, further development and further expending of VA's 
resources for this particular issue is not warranted.


ORDER

Entitlement to an increased rate of pension by reason of the 
need for regular aid and attendance of another person and/or 
by reason of being housebound is denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals


 

